Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
	Claims 1-8, 10 and 11 are pending. Claim 1 is amended.

Response to Arguments
	Applicant’s arguments with regard to the 101 rejection of the claims have been considered but are not persuasive.
	Applicant argues:
 	Because "there are literally hundreds of thousands of different 401 (k) Plans, . . . [a] challenge to making this comparison is determining what 'other' Plans should be used in order to make an apples-to-apples comparison."
Because of the complexity and vast amount of retirement plans being  considered, the human mind, regardless of the number of humans involved, cannot practically perform the recitations of Applicant's claims. The recited servers and processor are inextricably involved in steps of the claimed system that could not be engaged in before the existence of computers. Therefore the claim is not directed toward an abstract idea.

In response:
  	The examiner notes that the MPEP provides guidance for the examiner to determine if a claim recites a mental process.
MPEP 2106.04(a)(2)(III)(C) - A Claim That Requires a Computer May Still Recite a Mental Process.
Claims can recite a mental process even if they are claimed as being performed on a computer.
In evaluating whether a claim that requires a computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. For instance, examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process.
3. Using a computer as a tool to perform a mental process. An example of a case in which a computer was used as a tool to perform a mental process is Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699. The patentee in Mortgage Grader claimed a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The interface prompts a borrower to enter personal information, which the grading module uses to calculate the borrower’s credit grading, and allows the borrower to identify and compare loan packages in the database using the credit grading. 811 F.3d. at 1318, 117 USPQ2d at 1695. The Federal Circuit determined that these claims were directed to the concept of "anonymous loan shopping", which was a concept that could be "performed by humans without a computer." 811 F.3d. at 1324, 117 USPQ2d at 1699. Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53. 

The examiner asserts that the claims use a computer as a tool to perform a mental process using Berkheimer as a basis for this conclusion. As cited by the MPEP section above, Berkheimer was determined to be directed to mental processes of parsing and comparing data because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. Unquestionably, the present claims are directed to parsing and comparing data as they recite the generation of a list of sort factors for filtering the other defined contribution plans for comparison with the selected defined contribution retirement plan, identifying components of the selected defined contribution retirement plan, based on the sort factors, identify a subset of the other defined contribution retirement plans that are most similar to the selected defined contribution retirement plan including… and comparing the components…to respective components of the subset…
	In determining the sort factors the claim recites that the processor executes preprogrammed rules to determine how many sort factors, which sort factors to include and criteria for each of the sort factors. The specification discloses that the ranges applied to the sort factors (criteria) and the number of sort factors used…are selectable by User 16….User 16 may control…the determination of the benchmark group of plans and the resulting comparison output. Because the user may select the sort factors and the sort factor criteria the examiner concludes that the processor/computer is merely being used as a tool.

 	The applicant also argues the claims integrate the abstract idea into a practical application by reciting the limitations the examiner has evaluated in the argument above. The limitations recited by the applicant are part of the abstract idea recited by the examiner and therefore cannot be considered “additional limitations”. These limitations are also addressed in the rejection that follows.
Additionally, MPEP 2106.04(d)(II) recites:
 	The analysis under Step 2A Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon (including products of nature). Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in subsection I supra, and discussed in more detail in MPEP §§ 2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c) and 2106.05(e) through (h). 	Per the considerations referenced above the additional limitations are analyzed to determine whether they integrate the claims into a practical application by providing an improvement to the operation of a computer, technology or technical field, using a particular machine with the judicial exception, effecting a transformation of a particular article to a different state or thing or applying the judicial exception in some other meaningful way. The examiner asserts that the claims do not describe an improvement to the operation of a computer, a technical field or technology. The claims recite a method for executing a business process and not any particular technological improvement. There is no transformation of a particular article (data does not apply) and the judicial exception is not applied in any other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim is more than a drafting effort designed to monopolize the exception. Thus, the claims merely recite the words “apply it”, or the like, with the judicial exception.

	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claim(s) 1-8, 10 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
1. A system for evaluating a selected defined contribution retirement plan, comprising:
at least one web server positioned downstream of a firewall and configured to:
	a. interactively and electronically collect, via a user interface displayed in an Internet web browser, user-selected settings from a user for generation of a retirement plan comparison report;
	b. interactively and electronically collect, via data input fields of the user interface
displayed in the Internet web browser, plan data from the user for the selected defined contribution retirement plan, wherein the plan data numerically and qualitatively defines characteristics of the selected defined contribution retirement plan, and wherein the at least one web server is configured to dynamically toggle on and off at least some of the data input fields in response to user entries in the data input fields;
	c. temporarily store the plan data and the user-selected settings in middleware
memory; 
d. electronically receive, via the user interface displayed in the Internet web browser, a HTTP request from the user's Internet web browser for the generation of the report; and
	d. electronically deliver the report to the user via at least one of an email, a hyperlink, and the user interface displayed in the Internet web browser to provide proof of meeting fiduciary requirements when evaluating the selected defined contribution retirement plan;
a database server positioned downstream of the at least one server and configured to:
a. permanently store the user-selected settings for the generation of the report; and
	b. permanently store collected plan data of the selected defined contribution retirement plan and other plan data of other defined contribution retirement plans in a database, wherein the other plan data numerically and qualitatively defines characteristics of the other defined contribution retirement plans; and
a batch processor positioned downstream of the at least one web server and upstream
of the database server configured to:
	a. in response to the at least one web server receiving the HTTP request for the
report, automatically generate, in real-time, a list of sort factors configured for quickly filtering the other defined contribution retirement plans for comparison with the selected defined contribution retirement plan, wherein, to generate the list of sort factors, the batch processor is configured to execute preprogrammed rules to determine how many sort factors, which of the sort factors, and criteria for each of the sort factors to include in the list of sort factors based on the selected defined contribution retirement plan and the other defined contribution retirement plans;
	b. automatically identify, in real-time, components of the selected defined
contribution retirement plan, wherein the components include fee components, cost components, and value components; 
c. based on the sort factors and the criteria for each of the sort factors in the list of sort factors, automatically identify, in real-time, a subset of the other defined contribution retirement plans that are most similar to the selected defined contribution retirement plan including;
identify characteristics from among the fee components, the cost components, and the value components that correspond to the sort factors included in the list of sort factors; and identify which of the other defined contribution retirement plans have characteristics that correspond to each the sort factors included in the list of sort factors;
	d. automatically compare, in real-time, the components of the selected defined
contribution retirement plan to respective components of the subset of the other defined contribution retirement plans; and
	e. based on the comparisons and the user-selected settings, automatically
generate, in real-time, a user-customizable Internet browser displayable report that includes a quantitative and qualitative assessment of the selected defined contribution retirement plan relative to the subset of the other defined contribution retirement plans.
	The underlined abstract idea is a mental process, including an evaluation because the claims are directed to comparing benefit plans which can be done by a human with or without a pen/pencil and paper.
This judicial exception is not integrated into a practical application because 1) the claims merely add the words "apply it" with the judicial exception, or merely add instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. 

Per 1) the claims generically recite system elements comprising a web server, a user interface, data input fields, a web/internet browser, a database server, middleware memory, an http request, email, a hyperlink, a batch processor and preprogrammed rules to perform each step of the abstract idea. The words electronically and automatically also suggests the use of a computer to perform the associated operations. 2) Several limitations are merely insignificant extra-solution activity such as the web server dynamically toggling on and off at least some of the data input fields in response to user entries in the data input fields temporarily storing the plan data and user-selected settings in middleware memory, receiving an http request for the generation of the report and electronically delivering the report to at least one of an email, a hyperlink…to provide proof of meeting fiduciary requirements and providing a report …as per 2) these activities are not central to the abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because for the reasons stated above with regard to step 2A.
	The dependent claims recite additional limitations that narrow the abstract idea such as claim 3 which recites delivering the report at predetermined intervals which wherein the assessments identifies changes in the other defined plans over time, and limitations which indicate the use of a computer as a tool such as claim 2 which recites the use of auto-complete to collect plan data.
	As a whole and in combination the claims merely recite an abstract idea and mere instructions to implement the abstract idea on a computer.

The closest prior art of record, as cited in the parent applications, is:
Clancy – 2005/0187804 – Evaluating Employee Benefit Plans
ABSTRACT: 
 This invention relates to computerized methods and systems for evaluating 
employee benefit plans.  In one embodiment, a computerized method for 
determining improvement actions for an employee benefit plan includes uniquely 
associating an improvement action for one or more attributes of an employee 
benefit plan; receiving the status of one or more of the attributes for a first 
employee benefit plan; identifying the attributes of the first employee benefit 
plan which have a different status than a set of other employee benefit plans, 
and providing an action plan to improve the first employee benefit plan, the 
action plan comprising one or more actions associated with the identified 
attributes.

Giovinazzo – 2007/0168302 – Retirement Plan advisory System
ABSTRACT: 
A method is provided for advisory assistance from an advisor to a fiduciary for 
qualified retirement plan selection and investment due diligence.  The method 
includes evaluating products and services offered by a plurality of plan 
providers, reviewing reports provided by the advisor and selecting a plan.  In 
one embodiment, the evaluation includes an analysis of components of each of 
the products by identifying the components of the plan and providing a measure 
of the plan provider's style box coverage and best asset class offering across 
multiple style box categories.  The method includes generating a statement 
outlining a process for selecting, monitoring and evaluating investment 
options, determining a score for the plan providers' investments based on 
specific quantitative and qualitative factors, generating reports comparing the 
investment options within their corresponding products and vetting the selected 
investment options within a current plan. 

Gilbert – 2002/0077951 - Method, system, computer, and computer readable medium for identifying a preferred defined contribution plan
ABSTRACT: 
 A method, system, computer and computer readable medium is provided for 
identifying a defined contribution plan, such as a 401(k) plan.  In an 
embodiment of the present invention, a plurality of defined contribution plan 
preference values is transferred from a broker processing device to a central 
processing device.  A broker obtains the preference values from a plan sponsor.  
A plan provider provides a plurality of defined contribution plan to the 
central processing device.  The plurality of defined contribution plans that 
have respective performance categories are scored by the central processing 
device to obtain respective performance category scores.  The plurality of 
defined contribution plans are ordered by the plurality of performance 
categories scores and assigned respective rank values.  A preferred defined 
contribution plan is then transferred to the broker processing device in 
response to the plurality of preference values and rank values. 

Lind  - 2006/0248008– Method of evaluating a benefit plan 
ABSTRACT: 
A method of evaluating a benefit plan where a user selects the benefits from a 
present plan, provides detailed information on the selected benefits, compares 
the detailed information with the pre-existing information, and generates a 
report based on the comparison.

System For Health Benefits Planning In Retirement
US 20090192827 A1 – Andersen
Abstract
A rules-based expert system is described in which the information relating to health or retirement benefits are stored in the form of statements or clauses relating to financial, medical, or personal characteristics relevant to statue or regulation at issue. The statements, or rules, are stored in a rules engine, or knowledge base in the form of "If X, then Y." The specific construction of the data declarations relating to retirement and health benefit planning relies on parsing federal, state, and local regulations and statutes regarding Medicare, Medicaid, Social Security, as well as general health insurance and long-term care insurance. The rules are applied to the user characteristics and to data about available policies to identify the policies most likely to be of greatest benefit and least cost to the user.

[0013] Other advantages and in accordance with the purpose of the present invention, as embodied and broadly described, a system for recommending a retirement benefit plan includes a database to store and retrieve data specific to individual users and data relating to retirement benefit plans, each of said plans having a specific set of values associated with it, each of said values being associated with a particular characteristic. A plurality of rules is stored in an inference rules engine, at least one of said rules relating a specific plan characteristic to another characteristic. These rules are implemented within the inference rules engine by comparing said user data with the values associated with the plan characteristics, thereby determining a recommended plan.
[0014] As additionally embodied, the present invention includes a computerized method of recommending a retirement benefit plan, including storing in a computer readable medium a plurality of rules in the form of conditional statements having a condition and a result, at least one of said rules having at least one specific value for at least one characteristic associated with an eligibility requirement of a retirement plan in the condition, and having the name of the plan in the result; generating a plurality of questions based on said rules, at least one of said questions asking for data about a plan beneficiary; receiving data about a plan beneficiary; processing data about said plan beneficiary and comparing said data to said specific value of the condition of the at least one rule; and outputting a report recommending a retirement benefit plan corresponding to the plan in the result of the statement of the at least one rule if the condition is satisfied.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694